                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                July 23, 2019
                                IN THE UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

AMAZING LASH FRANCHISE, LLC, §
    Plaintiff,               §
                             §
v.                           §                             CIVIL ACTION NO. H-18-4671
                             §
SCOTT D. NGUYEN, et al.,     §
    Defendants.              §

                                             MEMORANDUM AND ORDER

           This case is before the Court on the Motion to Dismiss [Doc. # 42] filed by

Defendants Scott D. Nguyen, 2621 Amazing River Oaks, LLC, 1923 Amazing Sawyer

Heights, LLC, 1415 Amazing Voss, LLC, 9650 Amazing Woodlake, LLC, 10927

Amazing Vintage Park, LLC, 6501 Amazing Grand Lakes Katy, LLC, and Hawthorne

Heights, LLC (“Hawthorne Heights”), seeking dismissal of the statutory fraud,

common law fraud, negligent misrepresentation, and civil conspiracy claims asserted

by Plaintiff Amazing Lash Franchise, LLC. Defendants argue that Plaintiff lacks

standing to assert these claims. Plaintiff filed a Response [Doc. # 43], and Defendants

filed a Reply [Doc. # 45]. Having reviewed the record and the applicable legal

authorities, the Court grants the Motion to Dismiss and dismisses the statutory fraud,

common law fraud, negligent misrepresentation, and civil conspiracy claims because

Plaintiff lacks standing to assert them.


P:\ORDERS\11-2018\4671MD.wpd   190723.1301
I.         BACKGROUND

           “Amazing Lash” studios provide eyelash extensions and other beauty care

products and services. In 2012, Amazing Lash Studio Franchise, LLC (“ALSF”) was

formed to offer “Amazing Lash” franchises. In October 2017, the original “Amazing

Lash” studios were sold to Hawthorne Heights, owned by Nguyen, pursuant to three

separate Sale and Purchase Agreements. In early November 2017, ALSF entered into

three separate Transfer Agreements with Nguyen and Hawthorne Heights. Also in

early November 2017, ALSF entered into franchise agreements with Defendants.

           In June 2018, Plaintiff was incorporated in the state of Delaware. In September

2018, Plaintiff acquired the “Amazing Lash” franchise system indirectly from ALSF,

and assumed all existing franchise agreements.

           Plaintiff alleges that Defendants failed to comply with their obligations under

the franchise agreements. As a result, Plaintiff sent Defendants notices of termination

of the franchise agreements. Plaintiff alleges that Defendants failed to comply with

their post-termination obligations. See Amended Complaint [Doc. # 28], ¶¶ 39-40.

Plaintiff sued Defendants, asserting multiple causes of action, including trademark-

related claims. Plaintiff also asserted claims for statutory fraud, common law fraud,

negligent misrepresentation against Scott Nguyen and Hawthorne Heights, and a civil

conspiracy claim against all Defendants, alleging a civil conspiracy to commit fraud.


P:\ORDERS\11-2018\4671MD.wpd   190723.1301    2
           Defendants filed a Rule 12(b)(1) Motion to Dismiss, asserting that Plaintiff

lacks standing to assert these fraud-based claims. The Motion to Dismiss has been

fully briefed and is now ripe for decision.

II.        STANDARD FOR RULE 12(b)(1) MOTION TO DISMISS

           A defendant may file a motion asserting lack of subject matter jurisdiction. See

FED. R. CIV. P. 12(b)(1). For a federal court to have subject matter jurisdiction, the

plaintiff must establish constitutional standing to sue. See Glass v. Paxton, 900 F.3d

233, 238 (5th Cir. 2018). “One requirement of constitutional standing is that the

plaintiff must have suffered (or be imminently threatened with suffering) the alleged

injury.” Pelletier v. Victoria Air Conditioning, Ltd., __ F. App’x __, 2019 WL

3071870, *3 (5th Cir. July 12, 2019) (citing Lexmark Int’l, Inc. v. Static Control

Components, Inc., 572 U.S. 118, 125 (2014)). The party invoking federal jurisdiction

bears the burden of establishing standing. See Lujan v. Defenders of Wildlife, 504

U.S. 555, 561 (1992).

           Standing is a question of law for the court. See Friends of St. Francis Xavier

Cabrini Church v. Fed. Emergency Mgmt. Agency, 658 F.3d 460, 466 (5th Cir. 2011).

The Court can consider: “(1) the complaint alone; (2) the complaint supplemented by

undisputed facts evidenced in the record; or (3) the complaint supplemented by




P:\ORDERS\11-2018\4671MD.wpd   190723.1301     3
undisputed facts plus the court’s resolution of disputed facts.” Tsolmon v. United

States, 841 F.3d 378, 382 (5th Cir. 2016).

           Subject to certain exceptions, Texas law grants assignees standing to assert

assigned claims. See Southwestern Bell Tel. Co. v. Marketing on Hold Inc., 308

S.W.3d 909, 916 (Tex. 2010); State Farm Fire & Cas. Co. v. Gandy, 925 S.W.2d 696,

705-07 (Tex. 1996). One such exception is for fraud-based claims. “A fraud claim

is personal to the defrauded party.” Baker v. City of Robinson, 305 S.W.3d 783, 788

(Tex. App. – Waco 2009); Vial v. Gas Sols., Ltd., 187 S.W.3d 220, 227 (Tex. App. –

Texarkana 2006, no pet.) (citing Nobles v. Marcus, 533 S.W.2d 923, 927 (Tex. 1976)).

Therefore, “only the defrauded party has standing to assert a fraud claim.” Zaan, LLC

v. Sangani, 2015 WL 2398652, *4 (Tex. App. – Dallas, May 20, 2015) (citing Nobles,

533 S.W.2d at 927). An assignee of a contract that was not a party to the fraudulent

transaction does not have standing to sue unless he was “specifically assigned causes

of action for fraud . . ..” See In re JNS Aviation, LLC, 376 B.R. 500, 533-34 (Bankr.

N.D. Tex. 2007), aff’d sub nom. JNS Aviation, Inc. v. Nick Corp., 418 B.R. 898 (N.D.

Tex. 2009), aff’d sub nom. In re JNS Aviation, L.L.C., 395 F. App’x 127 (5th Cir.

2010).




P:\ORDERS\11-2018\4671MD.wpd   190723.1301   4
III.       ANALYSIS

           In this case, Plaintiff did not come into existence until after the alleged

misrepresentations were made to ALSF. Plaintiff argues that it has standing to assert

the fraud-based causes of action because ALSF assigned them to Plaintiff. To support

its argument, Plaintiff relies on an Asset Purchase Agreement in which Wellness and

Vitality Exchange, LLC (“WAVE”) purchased franchise assets from ALSF, and a

Buyer Assignment Agreement in which WAVE assigned the purchased assets to

Plaintiff.

           In the Asset Purchase Agreement, ALSF assigned to WAVE all “claims or

causes of action . . ..” See Asset Purchase Agreement, Exh. A to Response, ¶ 2.1(h).

In the Buyer Assignment Agreement, WAVE assigned to Plaintiff its “right, title and

interest” under the Asset Purchase Agreement “to acquire all the Purchased Assets.”

See Buyer Assignment Agreement, Exh. B to Response, ¶ 2. Neither agreement

specifically assigns ALSF’s fraud-based claims to WAVE or to Plaintiff. Indeed,

neither agreement mentions fraud-based claims at all. Because the fraud-based

claims, which were personal to ALSF, were not specifically assigned to Plaintiff,

Plaintiff lacks standing to assert them in this lawsuit.




P:\ORDERS\11-2018\4671MD.wpd   190723.1301   5
IV.        CONCLUSION AND ORDER

           ALSF did not expressly assign to Plaintiff its causes of action for statutory

fraud, common law fraud, negligent misrepresentation, and civil conspiracy to commit

fraud. Consequently, Plaintiff lacks standing to assert these claims. It is, therefore,

hereby

           ORDERED that Defendants’ Motion to Dismiss [Doc. # 42] is GRANTED

and the statutory fraud, common law fraud, negligent misrepresentation, and civil

conspiracy claims are DISMISSED for lack of standing. All other claims remain

pending.

           SIGNED at Houston, Texas, this 23rd day of July, 2019.




                                                      NAN Y F. ATLAS
                                             SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\4671MD.wpd   190723.1301    6
